OFFICEOFTHEATTORNEY            GENERALOFTEXAS
                                  AUSTIN




Xonorable Xed mcDoaie1
County Attorney
ivlchltn county
WI&Its Falle, Texas

Dear Ylr:




tan:
           be placed in a soparato.ssotion or article fron the
           one containingthe dnfinltian of the Ol’i’anse,   ox if
           they be not such as to be essential to the dcflni-
           tion of the offense, it will not be necessary to
           nagativo s;(1ch axioa~t:oao3,sthe indictment cimr&.rg
           such offenses. T!:isru3.eseem unifordy rfdhcred
           to even though the exceptions roforred    Co tmd in
           some formr onnctmnt, hoen *writteninto the enact-
           ing clause of the of'fensein SUCJImy ns to cause
           this court to hold it necessary for sa::eto be nega-
           Lived in the indictrcent  ohm'yini;such offense. :;e
           feel impelled to say thnt if tttsrebe possibly an
           cxcegtien to the rule ebove menlionod, it mast be
           ~-henthn ,exae:,tion or olaissionis of t5w vary @it
           of the offense, end t&en Qmh3 rroulsi  Jtcveto ho nega-
           tived In tba in~dictmnt,no oatter*whera its looa-
           tion in the ctatute, and the La&isluturc,in such
           lotter oases could be pcvrerllass to ensct a ststuta
           txdcln;; It unneces~my to hcgctive such an cxoeption,
           cod thio as stated, ;&other such exce:!tionbe in the
           article deffuin~:the offense or be in 8 separrite    ar-
           ticle.    In other isaras,if the thing foorbic:Ccn by
           the partioulor statute under consideretioncould not
           be proved or the case could,not be s&de out vr.ithout
           proof of tt,oco-onllad exception or 03fsslen, thMl
           slid exceiAA.on  would be cr necessary olemnt. of the
           offense,   and its existeace should be nefjr?tived in
           the indiotnont.R
                     The holdfng in the B&or case is supported by that iu
Sewell vs.            State, 106 8.2. (2cl) 321.


             The renl test semis to be, tbct if the cwseption be of
 such form ona Character ss that R pri%a fncie ctmt3 could be nude
 out against the acsusnd for the violation chhr~3d Ytithoutproof
‘of the oziis3l.on, or excc~tinn,   thnticlt3fqly       the oixission of ox-
 ceation need not be r.lle::ed.   Ii', on Lho othnr hand, the o::!in-
 5j.b~ or oxcsption  is the t’~ry i:i.r:t of tim ci:'enso,am? a :mi.-;a
 facie case co~ltlnut be mile o!lt     ':rit.liOUG the2   proof Of Such OziB-
 3Lon or e%Ca;,tioi;, than such o:;,;issicn or oxcaptton should be al-
).0@3C        in    t&o     con~leint.


                      It ie our oplrrion tixt unC3r cfrcmstnncns se*;out kn
Al?tldlO           666-X3  (U), S:l>&.PJi3icI!l 1, t.!lG ~mkalon OI’ e,XCL2pt,i9il .tS
not      tm        g13t     of   t.cm    off0:1:x3,        ;-un   tha~t   a   ;wj,7?-l   i’ncia   cfls9   mi$;t
be :!!Odc out ~:.j.t!mut               SQCh u:~~:~.j.ssioi?
                                         proof        of  CI’ Qxcct~t.j.Gn, LTr<!
ttd, thokfom,, h cG,.?~,l.uiat         o:1rir:?ng 'en offunrieW:3dOIti:i.s     :r-
ticlo fir.& ri:li,a.r :~.ubrlIv1tbiOll I. of Sr.:“.ci, need not have sat.forth
tbc3& Such Gmis;ntoll3         art2eXCe~tiOt:S.
    IE support of this holdin:, \tecite, 2n cdditlou to
    horqt~~orerororred to Ln thif3opinion, the following

    'r'np1or
          vs. S;tELO*10G S.W. (aI) 1050
    T!loaas VB. !~tlm?,  114 S.Yi. (2:a) 562
    Parkor  VB. :itato,10G S.‘<i. (2d) 313
    R.qpJ V6. stnte,    111 3.5.   (26) 246

    In support   of ttiis couclwion   we   elso   rcPer   you to
    of tho T~XLLSI.lriuor
                       Control Act, which roods 08 fol-

     "It shall not be ne&mwy    for eny inform-
tlon, complaint ok indictmenttomnegative.my ex-
ception conteined in tiiiaAct oonceiaini;my pro-
h1bltad acts; providsd, howma,   that my s?wh ex-
ception nede horcin nay bo urged cs B defame by
emy ynrson chnr@ by 8uch cowplaint; ~nformtioa,
or indictmeut."